McLaughlin (Chables B.), J.
A judgment debtor was ordered to pay ten dollars per week on account of a judgment of $111. He is ostensibly working for a corporation owned by his wife at a salary of ten dollars per week. The court had no hesitancy in finding that to be a subterfuge. He insists that he is not in contempt. Section 793 of the Civil Practice Act should not be used to re-establish in our law imprisonment for debt, but when a debtor adopts such a transparent ruse as this he is not being imprisoned for nonpayment of a debt which he cannot pay. He is being punished for flouting the court. Imprisonment for debt would never have been abolished if it had been resorted to only in cases where refusal to pay was accompanied with ability to pay. That is not the situation here. The order of this court has been willfully disobeyed. The defendant is fined the sum of $111. He may purge himself by making all payments now overdue under the order of Mr. Justice Hammeb, within ten days from date of service of notice of entry of the order .to be entered hereon. Settle order.